Exhibit 10.5


2012 AMENDMENT TO CONSULTING AGREEMENT
BETWEEN ENTERON PHARMACEUTICALS, INC.
AND DR. GEORGE B. MCDONALD


This 2012 AMENDMENT (“2012 AMENDMENT”) is made by and between Enteron
Pharmaceuticals, Inc., a Delaware corporation (“ENTERON”), wholly owned
subsidiary of SOLIGENIX, INC. (“SOLIGENIX”), and George B. McDonald, MD
(“MCDONALD”) as of the 21st day of December, 2012.
 
A.          ENTERON and MCDONALD have entered into a CONSULTING AGREEMENT (the
“CONSULTING AGREEMENT”) dated as of October 1, 2001, relating to services in
connection with the development of oral beclomethasone dipropionate.
 
B.           The CONSULTING AGREEMENT was amended by Amendments dated June 16,
2004 and February 11, 2009 (the “PRIOR AMENDMENTS”).
 
C.           ENTERON and MCDONALD wish to amend further the CONSULTING AGREEMENT
to extend the term and provide for additional consideration in connection
therewith.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound thereby, the parties agree as follows:
 
1.           Section 1 of the CONSULTING AGREEMENT is amended to read in its
entirety as follows:
 
“Consultant shall be retained by the Company for a term commencing October 1,
2012 and ending two years thereafter, unless extended by written agreement of
the parties or terminated sooner pursuant to Section 13 hereof.  The term of
this Agreement, and any extensions thereof, shall be referred to hereinafter as
the “Consulting Term.”
 
2.           MCDONALD’s “Base Compensation” (as defined in Section 4(a) of the
CONSULTING AGREEMENT) shall be (a) $25,000 per annum, effective retroactive to
October 1, 2012, and (b) upon closing by SOLIGENIX or any affiliate thereof of a
financing providing at least $6,000,000 in gross proceeds, $60,000 per annum,
effective retroactive to January 1, 2013.  All Base Compensation shall be paid
quarterly in advance.
 
3.           SOLIGENIX shall issue to MCDONALD a five-year warrant to purchase
200,000 shares of common stock, par value $0.001 per share (the “COMMON STOCK”),
of SOLIGENIX at an exercise price per share equal to the closing price of the
COMMON STOCK as quoted on the OTCQB on the date hereof (the “CLOSING PRICE”),
pursuant to the exemption from registration provided by Section 4(2) under the
Securities Act of 1933, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           In exchange for the cancellation of (i) that certain Warrant dated
February 11, 2009 issued by SOLIGENIX to MCDONALD to purchase 50,000 shares of
COMMON STOCK at an exercise price of $2.20 per share, (ii) that certain Warrant
dated June 16, 2004 issued by SOLIGENIX to MCDONALD to purchase 10,000 shares of
COMMON STOCK at an exercise price of $11.20 per share, and (iii) that certain
warrant dated June 16, 2004 issued by SOLIGENIX to MCDONALD to purchase 20,000
shares of COMMON STOCK at an exercise price of $11.20 per share, SOLIGENIX shall
issue to MCDONALD a new five-year warrant to purchase 80,000 shares of COMMON
STOCK at an exercise price equal to the CLOSING PRICE, pursuant to the exemption
from registration provided by Section 4(2) under the Securities Act of 1933, as
amended.


5.           ENTERON agrees to pay/reimburse MCDONALD for legal fees for the
preparation, review and execution of this 2012 AMENDMENT and related documents.
 
6.           Except as expressly set forth in this 2012 AMENDMENT, the
CONSULTING AGREEMENT remains in full force and effect in accordance with its
terms.  References in the CONSULTING AGREEMENT to the “Agreement” are hereby
amended to refer to the CONSULTING AGREEMENT, as amended by the PRIOR AMENDMENTS
and this 2012 AMENDMENT.  This 2012 AMENDMENT, the PRIOR AMENDMENTS and the
CONSULTING AGREEMENT constitute and contain the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersede any
prior oral or written agreements.  This 2012 AMENDMENT will be construed in
accordance with and governed by the laws of the State of New York without regard
to principles of conflicts of law.
 
IN WITNESS WHEREOF, the parties have executed this 2012 AMENDMENT as of the date
first written above.
 

ENTERON PHARMACEUTICALS, INC.       GEORGE B. MCDONALD, MD               By /s/
Christopher J. Schaber     /s/ George B. McDonald   Name:   Christopher J.
Schaber, PhD       
George B. McDonald, MD
  Title: Chief Executive Officer        

 
For purposes of Sections 3 and 4 above:


SOLIGENIX, INC.
 

By /s/ Christopher J. Schaber   Name:  
Christopher J. Schaber, PhD
  Title:   Chief Executive Officer  

 
 
2

--------------------------------------------------------------------------------